    Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 1 of 16


                        Approximate Active DACA Recipients:
                             As of December 31, 2019
 Month/Year Current DACA                  Number                  Number with Renewal
           Expires                       (Rounded)                 Pending (Rounded)
Dec-19                                                       D                              D
Jan-20                                                  3,940                           1,790
Feb-20                                                 12,200                           4,700
Mar-20                                                 18,260                           5,320
Apr-20                                                 19,300                           3,960
May-20                                                 26,680                           3,190
Jun-20                                                 25,040                           1,590
Jul-20                                                 23,180                             890
Aug-20                                                 29,280                             920
Sep-20                                                 34,230                             940
Oct-20                                                 29,790                             820
Nov-20                                                 33,540                             510
Dec-20                                                 23,820                             260
Jan-21                                                 33,800                             120
Feb-21                                                 30,560                             100
Mar-21                                                 34,130                             100
Apr-21                                                 38,650                             110
May-21                                                 31,180                              80
Jun-21                                                 27,380                              80
Jul-21                                                 36,840                             100
Aug-21                                                 29,990                              80
Sep-21                                                 36,350                             120
Oct-21                                                 30,820                             120
Nov-21                                                 17,770                              40
Dec-21                                                 22,320                              50
Grand Total                                          649,070                          25,980
Note:
This report reflects the most up-to-date data available at the time the report is generated.
Number of Individuals with DACA Expiration on or after Dec. 31, 2019 as of Dec. 31, 2019.
Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
Totals may not sum due to rounding.
Counts less than 10 are notated with the letter "D."
    Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 2 of 16


             Approximate DACA Renewals Pending with Expired DACA
                           As of December 31, 2019
Number (Rounded)                                                                        8,120
NOTE:
This report reflects the most up-to-date data available at the time the report is generated.
Number of Individuals with a DACA renewal pending whose current DACA has expired as of
Dec. 31, 2019.
Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
USCIS previously discovered that the query code used to generate this report had some
flaws, such that the data was under inclusive because it only pulled cases from Electronic
Immigration System (ELIS) and not also from Computer Linked Application Information
Management System (CLAIMS 3). CLAIMS 3 and ELIS are electronic case management
systems that USCIS uses to process certain immigration requests. From the inception of
DACA until early 2016, DACA requests were ingested into and processed in CLAIMS 3. In
early 2016, USCIS transitioned to ELIS for DACA requests, and newly received DACA
requests were ingested into and then processed in ELIS. USCIS believes that it has
corrected this issue in the query code and that this report provides a more accurate
reflection of pending renewal DACA requests for individuals with expired DACA. Note that if
this report is compared to versions prior to the March 31, 2018 version that USCIS has
published on its website, the prior versions reflect under inclusive data.

                          Approximate DACA Initials Pending
                              As of December 31, 2019
Number (Rounded)                                                                        2,850
NOTE:
This report reflects the most up-to-date data available at the time the report is generated.
Number of Individuals with a DACA initials pending as of December 31, 2019.
USCIS previously discovered that the query code used to generate this report had some
flaws, such that the data was under inclusive because it only pulled cases from Electronic
Immigration System (ELIS) and not also from Computer Linked Application Information
Management System (CLAIMS 3). CLAIMS 3 and ELIS are electronic case management
systems that USCIS uses to process certain immigration requests. From the inception of
DACA until early 2016, DACA requests were ingested into and processed in CLAIMS 3. In
early 2016, USCIS transitioned to ELIS for DACA requests, and newly received DACA
requests were ingested into and then processed in ELIS. USCIS believes that it has
corrected this issue in the query code and that this report provides a more accurate
reflection of pending initial DACA requests. Note that if this report is compared to versions
prior to the March 31, 2018 version that USCIS has published on its website, the prior
versions reflect under inclusive data.
               Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 3 of 16


           Approximate Count of DACA Receipts:
      Since January 10, 2018, As of December 31, 2019                          Adjudicative Status
                                                                                                         Grand
     I-821D Receipts grouped by date previous DACA expires              Approved Denied Pending          Total
Current DACA expires prior to Sept. 5, 2016                                   4,230       850      590      5,680
Current DACA expires between Sept. 5, 2016 and Sept. 4, 2017                  9,080       370      340      9,790
Current DACA expires between Sept. 5, 2017 and Mar. 5, 2018                   9,160       340      310      9,800
Current DACA expires after Mar. 5, 2018                                     625,980     4,020   33,520    663,520
No match                                                                         20          D       0         30
Grand Total                                                                648,460      5,590   34,760   688,810
NOTE:
This report reflects the most up-to-date data available at the time the report is generated.
Count of I-821D receipts with a receipt date on or after Jan. 10, 2018 as of December 31, 2019.
Previous DACA expiration found based on matching A Number.
Receipts grouped by date of previous DACA expiration.
No match means there is no record of a previous DACA approval by matching A Number.
Totals may not sum due to rounding.
Counts less than 10 are notated with the letter "D."
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 4 of 16


                      Approximate Active DACA Recipients:
                               Country of Birth
                           As of December 31, 2019
                                                             Number
                 Country of Birth
                                                            (rounded)
Grand Total                                                             649,070
Mexico                                                                  521,440
El Salvador                                                              25,050
Guatemala                                                                16,970
Honduras                                                                 15,570
Peru                                                                      6,360
Korea, South                                                              6,280
Brazil                                                                    5,110
Ecuador                                                                   4,830
Colombia                                                                  4,280
Argentina                                                                 3,400
Philippines                                                               3,320
India                                                                     2,290
Jamaica                                                                   2,270
Venezuela                                                                 2,130
Dominican Republic                                                        2,020
Uruguay                                                                   1,720
Trinidad And Tobago                                                       1,540
Bolivia                                                                   1,450
Costa Rica                                                                1,370
Nicaragua                                                                 1,270
Chile                                                                     1,210
Poland                                                                    1,180
Pakistan                                                                  1,160
Nigeria                                                                     910
Guyana                                                                      860
Belize                                                                      710
Indonesia                                                                   660
Canada                                                                      650
China                                                                       610
Kenya                                                                       610
Bangladesh                                                                  440
Portugal                                                                    440
United Kingdom                                                              440
Mongolia                                                                    420
Ghana                                                                       420
Panama                                                                      380
Italy                                                                       330
Israel                                                                      300
Bahamas, The                                                                270
Albania                                                                     230
Saint Lucia                                                                 220
Taiwan                                                                      210
Turkey                                                                      200
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 5 of 16


Jordan                                                      190
Germany                                                     190
Paraguay                                                    180
Zambia                                                      180
Thailand                                                    170
Saudi Arabia                                                160
Egypt                                                       160
South Africa                                                150
Armenia                                                     150
United Arab Emirates                                        150
France                                                      140
Haiti                                                       140
Ukraine                                                     140
Malaysia                                                    140
Hong Kong                                                   130
Russia                                                      130
Lithuania                                                   130
Senegal                                                     120
Guinea                                                      120
Cameroon                                                    120
Grenada                                                     120
Zimbabwe                                                    120
Japan                                                       110
Liberia                                                     110
Sri Lanka                                                   110
Côte D'Ivoire                                               110
Morocco                                                     110
Saint Vincent And The Grenadines                            100
Gambia, The                                                 100
Greece                                                      100
Romania                                                     100
Suriname                                                     90
Spain                                                        90
Lebanon                                                      90
Sierra Leone                                                 90
Fiji                                                         80
Barbados                                                     80
Czech Republic                                               80
Dominica                                                     80
Hungary                                                      70
Tanzania                                                     70
Antigua And Barbuda                                          70
Malawi                                                       70
Macedonia                                                    70
New Zealand                                                  60
Bulgaria                                                     60
Uganda                                                       60
Vietnam                                                      60
Nepal                                                        60
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 6 of 16


Cabo Verde                                                   50
Iran                                                         50
Kuwait                                                       50
Montenegro                                                   50
Netherlands                                                  50
Tonga                                                        50
Australia                                                    50
Mali                                                         50
Angola                                                       40
Democratic Republic Of Congo                                 40
Cambodia                                                     40
Singapore                                                    40
Slovakia                                                     40
Uzbekistan                                                   30
Virgin Islands, British                                      30
Ethiopia                                                     30
Qatar                                                        30
Yemen                                                        30
Sweden                                                       30
Togo                                                         30
Turks And Caicos Islands                                     30
Serbia                                                       30
Estonia                                                      30
Saint Kitts And Nevis                                        30
Belgium                                                      30
Bahrain                                                      30
Samoa                                                        20
Gabon                                                        20
Syria                                                        20
Austria                                                      20
Congo                                                        20
Yugoslavia                                                   20
Botswana                                                     20
Cayman Islands                                               20
Ireland                                                      20
Bermuda                                                      20
Western Samoa                                                20
Netherlands Antilles                                         20
Kosovo                                                       10
Laos                                                         10
Algeria                                                      10
Georgia                                                      10
Switzerland                                                  10
Burundi                                                      10
Azerbaijan                                                   10
Benin                                                        10
Burkina Faso                                                 10
Croatia                                                      10
Denmark                                                      10
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 7 of 16


Libya                                                        10
Niger                                                        10
Oman                                                         10
Belarus                                                      10
Kazakhstan                                                   10
Madagascar                                                   10
Ussr                                                          D
Afghanistan                                                   D
Montserrat                                                    D
Namibia                                                       D
Cyprus                                                        D
Iraq                                                          D
Latvia                                                        D
Norway                                                        D
Slovenia                                                      D
Somalia                                                       D
Kyrgyzstan                                                    D
Lesotho                                                       D
Moldova                                                       D
Zaire                                                         D
French Guiana                                                 D
Macau                                                         D
Aruba                                                         D
Central African Republic                                      D
Chad                                                          D
Guadeloupe                                                    D
Luxembourg                                                    D
Mauritania                                                    D
Mauritius                                                     D
Tunisia                                                       D
Bosnia And Herzegovina                                        D
Brunei                                                        D
Marshall Islands                                              D
Mozambique                                                    D
Rwanda                                                        D
Sudan                                                         D
Bhutan                                                        D
Guinea-Bissau                                                 D
Turkmenistan                                                  D
Tuvalu                                                        D
Cuba                                                          D
Equatorial Guinea                                             D
Martinique                                                    D
Micronesia, Federated States Of                               D
Palau                                                         D
Swaziland                                                     D
Andorra                                                       D
Anguilla                                                      D
Burma                                                         D
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 8 of 16


Eritrea                                                                                   D
Finland                                                                                   D
French Polynesia                                                                          D
Germany, West                                                                             D
Iceland                                                                                   D
Malta                                                                                     D
New Caledonia                                                                             D
Papua New Guinea                                                                          D
Tajikistan                                                                                D
Not available                                                                           450
1) The report reflects the most up-to-date data available at the time the report is
generated.
2) The Active DACA population are individuals who have an approved I-821D with validity
as of Dec. 31, 2019.
3) Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
4) Totals may not sum due to rounding.
5) Countries with fewer than 10 active DACA recipients are notated with the letter "D."
6) Not available means the data is not available in the electronic systems.
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 9 of 16


                       Approximate Active DACA Recipients:
                          State or Territory of Residence
                             As of December 31, 2019
                                                              Number
           State or Territory of Residence
                                                             (rounded)
Grand Total                                                              649,070
California                                                               184,880
Texas                                                                    107,020
Illinois                                                                  34,150
New York                                                                  28,560
Florida                                                                   25,090
North Carolina                                                            24,230
Arizona                                                                   24,120
Georgia                                                                   20,810
New Jersey                                                                16,480
Washington                                                                16,160
Colorado                                                                  14,640
Nevada                                                                    12,180
Oregon                                                                     9,760
Virginia                                                                   9,540
Indiana                                                                    8,920
Utah                                                                       8,590
Maryland                                                                   7,960
Tennessee                                                                  7,720
Wisconsin                                                                  6,600
Oklahoma                                                                   6,150
South Carolina                                                             5,810
New Mexico                                                                 5,770
Kansas                                                                     5,620
Massachusetts                                                              5,560
Michigan                                                                   5,270
Minnesota                                                                  5,230
Pennsylvania                                                               4,540
Arkansas                                                                   4,530
Alabama                                                                    4,030
Ohio                                                                       3,890
Connecticut                                                                3,580
Missouri                                                                   3,030
Nebraska                                                                   2,950
Idaho                                                                      2,810
Kentucky                                                                   2,720
Iowa                                                                       2,440
Louisiana                                                                  1,730
Mississippi                                                                1,330
Delaware                                                                   1,300
Rhode Island                                                                 900
District Of Columbia                                                         590
Wyoming                                                                      510
Hawaii                                                                       330
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 10 of 16


New Hampshire                                                                             270
South Dakota                                                                              190
North Dakota                                                                              120
West Virginia                                                                             110
Puerto Rico                                                                                 80
Alaska                                                                                      80
Montana                                                                                     70
Maine                                                                                       50
Virgin Islands                                                                              30
Vermont                                                                                     20
Guam                                                                                        10
Armed Forces Americas (except Canada)                                                       10
Northern Mariana Islands                                                                     D
Armed Forces Pacific                                                                         D
Federated States Of Micronesia                                                               D
Marshall Islands                                                                             D
Armed Forces Africa, Canada, Europe, Middle East                                             D
Not available                                                                               10
1) The report reflects the most up-to-date data available at the time the report is
generated.
2) The Active DACA population are individuals who have an approved I-821D with validity
as of Dec. 31, 2019.
3) Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
4) Totals may not sum due to rounding.
5) States/Territories with fewer than 10 active DACA recipients are notated with the letter
"D."
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 11 of 16


                      Approximate Active DACA Recipients:
                          Core Based Statistical Area
                           As of December 31, 2019
                                                             Number
            Core Based Statistical Area
                                                            (rounded)
Grand Total                                                             649,070
Los Angeles-Long Beach-Anaheim, CA                                       80,540
New York-Newark-Jersey City, NY-NJ-PA                                    41,800
Dallas-Fort Worth-Arlington, TX                                          34,980
Houston-The Woodlands-Sugar Land, TX                                     32,790
Chicago-Naperville-Elgin, IL-IN-WI                                       32,550
Riverside-San Bernardino-Ontario, CA                                     22,800
Phoenix-Mesa-Scottsdale, AZ                                              20,920
Atlanta-Sandy Springs-Roswell, GA                                        14,720
San Francisco-Oakland-Hayward, CA                                        13,710
Washington-Arlington-Alexandria, DC-VA-MD-WV                             12,220
San Diego-Carlsbad, CA                                                   10,520
Miami-Fort Lauderdale-West Palm Beach, FL                                 9,770
Las Vegas-Henderson-Paradise, NV                                          9,750
Denver-Aurora-Lakewood, CO                                                9,240
San Jose-Sunnyvale-Santa Clara, CA                                        8,580
Austin-Round Rock, TX                                                     7,300
Seattle-Tacoma-Bellevue, WA                                               7,230
McAllen-Edinburg-Mission, TX                                              7,070
Portland-Vancouver-Hillsboro, OR-WA                                       5,730
Charlotte-Concord-Gastonia, NC-SC                                         5,710
Sacramento--Roseville--Arden-Arcade, CA                                   5,710
San Antonio-New Braunfels, TX                                             5,080
Bakersfield, CA                                                           4,970
Fresno, CA                                                                4,880
Salt Lake City, UT                                                        4,520
Philadelphia-Camden-Wilmington, PA-NJ-DE-MD                               4,300
Boston-Cambridge-Newton, MA-NH                                            4,240
Minneapolis-St. Paul-Bloomington, MN-WI                                   4,110
Indianapolis-Carmel-Anderson, IN                                          3,860
Oxnard-Thousand Oaks-Ventura, CA                                          3,850
Raleigh, NC                                                               3,690
Kansas City, MO-KS                                                        3,480
Visalia-Porterville, CA                                                   3,470
Stockton-Lodi, CA                                                         3,360
Nashville-Davidson--Murfreesboro--Franklin, TN                            3,230
Tampa-St. Petersburg-Clearwater, FL                                       3,130
Modesto, CA                                                               2,940
Santa Maria-Santa Barbara, CA                                             2,930
Salinas, CA                                                               2,920
Oklahoma City, OK                                                         2,820
Albuquerque, NM                                                           2,730
Milwaukee-Waukesha-West Allis, WI                                         2,670
Orlando-Kissimmee-Sanford, FL                                             2,650
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 12 of 16


Santa Rosa, CA                                              2,450
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 13 of 16


Detroit-Warren-Dearborn, MI                                 2,290
Winston-Salem, NC                                           2,200
Baltimore-Columbia-Towson, MD                               2,190
Brownsville-Harlingen, TX                                   2,110
Salem, OR                                                   2,050
Yakima, WA                                                  1,970
Greensboro-High Point, NC                                   1,970
Tucson, AZ                                                  1,910
Tulsa, OK                                                   1,860
Merced, CA                                                  1,850
Kennewick-Richland, WA                                      1,830
Bridgeport-Stamford-Norwalk, CT                             1,830
Memphis, TN-MS-AR                                           1,810
Columbus, OH                                                1,810
Durham-Chapel Hill, NC                                      1,780
Fayetteville-Springdale-Rogers, AR-MO                       1,720
Provo-Orem, UT                                              1,710
Reno, NV                                                    1,700
El Paso, TX                                                 1,580
North Port-Sarasota-Bradenton, FL                           1,510
Vallejo-Fairfield, CA                                       1,480
Omaha-Council Bluffs, NE-IA                                 1,450
Cape Coral-Fort Myers, FL                                   1,430
Grand Rapids-Wyoming, MI                                    1,410
Birmingham-Hoover, AL                                       1,390
Greenville-Anderson-Mauldin, SC                             1,370
Santa Cruz-Watsonville, CA                                  1,310
Gainesville, GA                                             1,310
Ogden-Clearfield, UT                                        1,290
Providence-Warwick, RI-MA                                   1,240
Laredo, TX                                                  1,240
Wichita, KS                                                 1,240
Boise City, ID                                              1,200
Lakeland-Winter Haven, FL                                   1,200
Elkhart-Goshen, IN                                          1,170
Richmond, VA                                                1,100
Naples-Immokalee-Marco Island, FL                           1,030
Louisville/Jefferson County, KY-IN                          1,020
Des Moines-West Des Moines, IA                              1,010
Greeley, CO                                                 1,010
Cincinnati, OH-KY-IN                                        1,000
Other CBSA                                                 93,900
Not available                                               1,320
Non CBSA                                                   14,390
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 14 of 16


1) The report reflects the most up-to-date data available at the time the report is
generated.
2) The Active DACA population are individuals who have an approved I-821D with validity
as of Dec. 31, 2019.
3) Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
4) Core Based Statistical Areas (CBSA) at the time of most recent application. CBSAs are
defined by the Office of Management and Budget.
5) CBSA with less than 1,000 individuals are included in Other CBSA.
6) Not available means the data is not available in the electronic systems.
7) Totals may not sum due to rounding.
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 15 of 16


                        Approximate Active DACA Recipients:
                                      Gender
                             As of December 31, 2019
                           Sex                                    Number (rounded)
Grand Total                                                                         649,070
Female                                                                              345,170
Male                                                                                303,840
Not available                                                                            50
1) The report reflects the most up-to-date data available at the time the report is
generated.
2) The Active DACA population are individuals who have an approved I-821D with validity
as of Dec. 31, 2019.
3) Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
4) Totals may not sum due to rounding.
5) Not available means the data is not available in the electronic systems.

                        Approximate Active DACA Recipients:
                                    Age Group
                             As of December 31, 2019
            Age as of December 31, 2019                           Number (rounded)
Grand Total                                                                         649,070
Under 16                                                                                100
16-20                                                                                85,750
21-25                                                                               244,420
26-30                                                                               188,950
31-35                                                                               105,100
36-38                                                                                24,760
Not available                                                                              D
Average Age                                                                             26.0
Median Age                                                                                25
Interquartile Range                                                                 22 to 29
1) The report reflects the most up-to-date data available at the time the report is
generated.
2) The Active DACA population are individuals who have an approved I-821D with validity at
as of Dec. 31, 2019.
3) Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
4) Totals may not sum due to rounding.
5) Not available means the data is not available in the electronic systems.
6) Counts less than 10 active DACA recipients are notated with the letter "D."
 Case 3:17-cv-05211-WHA Document 294-2 Filed 01/02/20 Page 16 of 16


                        Approximate Active DACA Recipients:
                                   Marital Status
                             As of December 31, 2019
                     Marital Status                               Number (rounded)
Grand Total                                                                         649,070
Single                                                                              490,130
Married                                                                             146,060
Divorced                                                                             10,310
Widowed                                                                                 350
Not available                                                                         2,220
1) The report reflects the most up-to-date data available at the time the report is
generated.
2) The Active DACA population are individuals who have an approved I-821D with validity
as of Dec. 31, 2019.
3) Individuals who have obtained Lawful Permanent Resident Status or U.S. Citizenship are
excluded.
4) Totals may not sum due to rounding.
5) Not available means the data is not available in the electronic systems.
